COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-329-CV
  
  
WILLIAM 
G. HINTON                                                              APPELLANT
  
V.
  
GARY 
JOHNSON, ET AL.                                                        APPELLEES
  
  
----------
 
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
October 20, 2004, we notified appellant, in accordance with rule of appellate 
procedure 42.3(c), that this case was subject to dismissal if he did not pay the 
$125 filing fee.  Tex. R. App. P. 
42.3(c).  Again on November 10, 2004, we notified appellant that we would 
dismiss this appeal unless the $125 filing fee was paid.  Appellant has not 
paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
   
                                                                  PER 
CURIAM
  
 
  
PANEL 
D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  
December 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).